  Case 17-27953         Doc 36     Filed 01/16/19 Entered 01/16/19 13:25:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-27953
         ANGELA CR HOLLAND

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/19/2017.

         2) The plan was confirmed on 01/03/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-27953        Doc 36        Filed 01/16/19 Entered 01/16/19 13:25:59                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $4,750.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $4,750.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,397.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $228.00
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,625.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ABC CREDIT & RECOVERY             Unsecured         294.00           NA              NA            0.00       0.00
AD ASTRA RECOVERY SERVICE         Unsecured         349.00           NA              NA            0.00       0.00
AFS ACCEPTANCE LLC                Unsecured           0.00           NA              NA            0.00       0.00
ALL THINGS ARE POSSIBLE           Unsecured         867.00           NA              NA            0.00       0.00
ALLIED INTERSTATE                 Unsecured          89.00           NA              NA            0.00       0.00
ALLIED INTERSTATE                 Unsecured         352.00           NA              NA            0.00       0.00
AMERICAN FIRST FINANCE            Unsecured         707.00        707.73          707.73           0.00       0.00
AT&T SERVICES INC                 Unsecured         483.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,265.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured            NA         800.00          800.00           0.00       0.00
COMCAST                           Unsecured         200.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         800.00        871.39          871.39           0.00       0.00
COMMONWEALTH EDISON               Unsecured         489.00           NA              NA            0.00       0.00
Convergent                        Unsecured         583.00           NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured         150.00           NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,048.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,167.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,825.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,325.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,731.00            NA              NA            0.00       0.00
FEDERAL PACIFIC CU                Unsecured           0.00    10,618.67        10,618.67           0.00       0.00
HARVARD COLLECTION                Unsecured      1,400.00            NA              NA            0.00       0.00
HINSDALE LAKE TERRACE             Unsecured            NA       5,793.41        5,793.41           0.00       0.00
HUNTER WARFIELD                   Unsecured      5,793.00            NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY    Unsecured      1,400.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE                Priority       1,400.00            NA              NA            0.00       0.00
MAGESTIC LAKE FINANCIAL           Unsecured         725.00        800.00          800.00           0.00       0.00
MIDWEST TITLE LOANS               Secured        1,800.00       3,174.76        2,295.00        250.70      49.30
MIDWEST TITLE LOANS               Unsecured         495.00           NA           879.76           0.00       0.00
NICOR GAS                         Unsecured            NA         243.65          243.65           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         584.00        457.08          457.08           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-27953     Doc 36     Filed 01/16/19 Entered 01/16/19 13:25:59                   Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim         Claim         Claim        Principal        Int.
Name                            Class   Scheduled      Asserted      Allowed         Paid           Paid
PNC BANK                    Unsecured         280.00           NA           NA             0.00         0.00
PRA RECEIVABLES MGMT        Unsecured         568.00        568.39       568.39            0.00         0.00
RECEIVABLE MGMT             Unsecured         300.00           NA           NA             0.00         0.00
RED LAKE PROPERTIES         Unsecured      3,270.00            NA           NA             0.00         0.00
SOUTHERN AUTO FINANCE CO    Unsecured      1,855.00            NA          0.15            0.00         0.00
SOUTHERN AUTO FINANCE CO    Secured       10,900.00     12,755.15     12,755.00         454.59       370.41
ST IL TOLLWAY AUTHORITY     Unsecured         325.00    31,408.70     31,408.70            0.00         0.00
TCF BANK                    Unsecured         100.00           NA           NA             0.00         0.00
UNIVERSITY OF PHOENIX       Unsecured          82.00           NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN       Unsecured      5,760.00     20,075.72     20,075.72            0.00         0.00
USA PAYDAY LOAN             Unsecured         550.00           NA           NA             0.00         0.00
WOODFOREST NATIONAL BANK    Unsecured         300.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00               $0.00                   $0.00
      Mortgage Arrearage                                $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                      $15,050.00             $705.29                 $419.71
      All Other Secured                                 $0.00               $0.00                   $0.00
TOTAL SECURED:                                     $15,050.00             $705.29                 $419.71

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00                $0.00
       Domestic Support Ongoing                          $0.00                 $0.00                $0.00
       All Other Priority                                $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                          $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                        $73,224.65                  $0.00                $0.00


Disbursements:

       Expenses of Administration                         $3,625.00
       Disbursements to Creditors                         $1,125.00

TOTAL DISBURSEMENTS :                                                                      $4,750.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-27953         Doc 36      Filed 01/16/19 Entered 01/16/19 13:25:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
